                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA, the            )
STATE OF TEXAS, the STATE OF COLORADO, )
the STATE OF INDIANA, the STATE OF IOWA, )
the STATE OF MINNESOTA, the STATE OF     )
NEW MEXICO, the STATE OF TENNESSEE,      )
the STATE OF WASHINGTON, ex rel. HICHEM )             Civil Action No. 4:18-cv-00123
CHIHI,                                   )
                                         )
                  Plaintiff-Relator,     )
                                         )
           v.                            )
                                         )
CATHOLIC HEALTH INITIATIVES, et al.      )
                                         )
                  Defendants.            )

     CHI DEFENDANTS’ MOTION FOR LEAVE TO FILE REPLY BRIEF
 IN SUPPORT OF THEIR CORRECTED MOTION TO STRIKE UNDER SEAL

      Defendants Catholic Health Initiatives (“CHI”) and CHI-St. Luke’s Health (“CHI-

St. Luke’s”; collectively, the “CHI Defendants”), by and through undersigned counsel,

respectfully move the Court for leave to file under seal their Reply Brief in Support of

their Corrected Motion to Strike Paragraphs 114 Through 120 From the First and Second

Amended Complaint (“Motion for Leave”), stating:

      1.     On February 1, 2019, the Court ordered the Original Complaint (Doc. 1)

and Paragraphs 114 through 120 of the First Amended Complaint (Doc. 5) be temporarily

placed under seal pending resolution of CHI Defendants’ motions to dismiss and strike.

(Doc. 98).

      2.     The Court’s order was prompted by CHI Defendants’ assertion that

Paragraphs 114 through 120 improperly pled attorney-client privileged communications,
which Relator Hichem Chihi did not have the authority to disclose or waive.

       3.     The CHI Defendants filed their Motion to Dismiss Relator’s First Amended

Complaint and a motion to strike (“Motion to Strike”) on April 9, 2019. The CHI

Defendants filed their Corrected Motion to Strike on December 23, 2019.

       4.     On January 13, 2020, Relator filed his Response in Opposition to

Defendants’ Motion to Strike under seal.

       5.     Defendants’ Reply Brief in Support of their Corrected Motion to Strike

Paragraphs 114 Through 120 From the First and Second Amended Complaint (the

“Reply”) necessarily references and quotes portions of Paragraphs 114 through 120 and

addresses the substance of the privileged allegations throughout. Inclusion of the

privileged communications in the Reply is required for the Court to be fully briefed on

the issues at hand.

       6.     In keeping with the Court’s Order, and to continue the preservation of CHI

Defendant’s attorney-client privilege, the Reply should be filed under seal.

       7.     Paragraph 6.B.2 of the Administrative Procedures for Electronic Filing in

Civil and Criminal Cases permits the filing of documents under seal and Paragraph 6E

states “the presiding Judge may order the sealing or unsealing of any document.”

       8.     For these reasons, good cause exists for the Court to seal the Reply.

       WHEREFORE, CHI Defendants respectfully move this Court for leave to file

their Reply Brief in Support of their Corrected Motion to Strike Paragraphs 114 Through

120 From the First and Second Amended Complaint.




                                             2
Dated: January 21, 2020       Respectfully submitted,

                              POLSINELLI PC

                              By: /s/ Brian F. McEvoy
                                  Brian F. McEvoy
                                  Attorney In-Charge
                                  Georgia State Bar No. 490845
                                  (Admitted Pro Hac Vice)
                                  1201 West Peachtree Street
                                  Atlanta, GA 30309
                                  (404) 253-6021 (Direct)
                                  bmcevoy@polsinelli.com

                                  Asher D. Funk
                                  Illinois State Bar No. 6295022
                                  150 N. Riverside Plaza, Suite 3000
                                  Chicago, IL 60606
                                  (312) 873-3635 (Direct)
                                  afunk@polsinelli.com

                                  Mark S. Armstrong
                                  Texas State Bar No. 01321900
                                  Federal ID No. 219390
                                  1000 Louisiana Street
                                  Suite 6400
                                  Houston, TX 77002
                                  (713) 374-1660 (Direct)
                                  marmstrong@polsinelli.com

                                  Kevin M. Coffey
                                  Illinois State Bar No. 6303073
                                  (Admitted Pro Hac Vice)
                                  150 N. Riverside Plaza, Suite 3000
                                  Chicago, IL 60606
                                  (312) 873-2986 (Direct)
                                  kcoffey@polsinelli.com

                                  ATTORNEYS FOR CHI
                                  DEFENDANTS




                          3
                          CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief complies with the requirements set forth in Hon.

Charles R. Eskridge III’s Court Procedures. This motion contains 334 words, excluding

the case caption, table of contents, table of authorities, signature block, and certificates,

and was prepared in 13-point Times New Roman font.

                                           /s/ Brian F. McEvoy
                                          Attorney for CHI Defendants
                            CERTIFICATE OF SERVICE

      I hereby certify that on the 21st day of January, 2020, a true and correct copy of

the foregoing was electronically served on counsel for all parties properly registered to

receive notice via the Court’s CM/ECF system.


                                          /s/ Brian F. McEvoy
                                         Attorney for CHI Defendants
                        CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Defendants has conferred in good faith with Ruth

Brown, counsel for Relator, regarding the subject matter of this motion. Counsel for

Relator and counsel for CHI Defendants were unable to reach an agreement on whether

the First Amended Complaint and Second Amended Complaint contain attorney-client

privileged communications, but agree to submit the relevant briefs under seal pending the

Court’s adjudication of Defendants’ Motion to Strike.


                                          /s/ Brian F. McEvoy
                                         Attorney for CHI Defendants
